Citation Nr: 1024782	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  06-32 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
schizophrenia prior to September 17, 2004.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) prior 
to September 17, 2004.





ATTORNEY FOR THE BOARD

Robert E. P. Jones





INTRODUCTION

The Veteran served on active duty from June 1972 to February 
1976. 

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Los Angeles, 
California Department of Veterans Affairs (VA) Regional Office 
(RO).  

The Veteran's claims were remanded by the Board in October 2008.  
This decision informed the Veteran that Richard A. Lapointe, his 
representative for the majority of this appeal, is no longer 
recognized by the Board as a legal representative, and informed 
the Veteran of his right to appoint a different representative or 
to represent himself.  The Veteran has not designated a new 
representative and thus represents himself in this case.

The Veteran failed to appear for a scheduled hearing before a 
Veterans Law Judge in July 2007.



FINDINGS OF FACT

1.  From August 30, 2000, the Veteran's schizophrenia 
periodically resulted in threatening behavior, persistent 
psychosis and difficulties with memory and concentration such 
that the Veteran was unable to function in any work environment.

2.  The Veteran's only service-connected disability is 
schizophrenia and prior to August 30, 2000, the Veteran had a 30 
percent rating for schizophrenia and he was not unemployable due 
to his service-connected disability.





CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for schizophrenia have 
been met since August 30, 2000.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.400, 4.130, Diagnostic Code 9203 (2009).

2.  Prior to August 30, 2000, the criteria for a total disability 
rating based on individual unemployability due to service-
connected schizophrenia were not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).

3.  Since August 30, 2000, the issue of entitlement to a TDIU is 
moot.  Green v. West, 11 Vet. App. 472, 476 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  The 
notification obligation in this case was met by way of a letter 
from the RO to the Veteran dated in December 2004.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances of this case.  The Veteran was 
afforded VA examinations during the pendency of this appeal.  The 
Veteran's VA medical records have been obtained.  In addition, 
the Veteran and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be obtained 
in order to fairly decide this appeal and have not argued that 
any errors or deficiencies in the accomplishment of the duty to 
notify or the duty to assist have prejudiced the Veteran in the 
adjudication of his appeal.  Therefore, the Board finds that the 
RO has satisfied the duty to notify and the duty to assist and 
will proceed to the merits of the Veteran's appeal.

II.  Schizophrenia

The Veteran has had service connection in effect for 
schizophrenia since January 1984.  A May 22, 2000 rating decision 
granted the Veteran a temporary total evaluation due to 
hospitalization from May 1999 to July 1, 1999.  This decision 
continued the Veteran's 30 percent rating for schizophrenia from 
July 1, 1999.  The Veteran did not appeal that rating decision 
and it became final.  The claim for an increased rating in excess 
of 30 percent was received from the Veteran on April 4, 2001.  In 
a February 2005 rating decision the RO granted the Veteran a 100 
percent rating for schizophrenia effective from September 17, 
2004.  The Veteran continues to seek a rating in excess of 30 
percent prior to September 17, 2004.  

Since the Veteran's claim for an increase was received on April 
4, 2001, he would normally be entitled to an increased rating up 
to one year prior to that date if it is factually ascertainable 
that an increase in disability occurred in the year prior to 
April 4, 2001.  See 38 C.F.R. § 3.400(o)(2).  In this case, 
absent a finding of clear and unmistakable error, which has not 
been alleged, the Veteran is precluded from being assigned a 
rating in excess of 30 percent prior to May 22, 2000 due to the 
unappealed, final, rating decision of that date.  See Rudd v. 
Nicholson, 20 Vet. App. 296 (2006) (barring de novo consideration 
of effective dates after finality attached to a VA decision).  As 
explained below, the Board finds that the evidence shows that it 
is factually ascertainable that the Veteran's schizophrenia has 
met the criteria for a 100 percent rating from August 30, 2000.

Prior to September 17, 2004 the Veteran's service-connected 
psychiatric disability has been rated as 30 percent under a 
general set of criteria applicable to psychiatric disabilities 
found at 38 C.F.R. § 4.130, Diagnostic Code 9203.  Under the 
criteria found at Diagnostic Code 9203, a 30 percent rating is 
warranted where there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent evaluation contemplates occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
symptoms such as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.

A 100 percent rating contemplates total occupational and social 
impairment, due to such symptoms as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9203.

In rating the severity of the Veteran's service-connected 
psychiatric disability under the criteria listed above, the Board 
is aware of the fact that psychiatric health care providers have 
their own system for rating psychiatric disability.  This is the 
Global Assessment of Functioning (GAF) rating scale, and it is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health illness.  
See Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM- 
IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-
IV).  The GAF scale score assigned does not determine the 
disability rating VA assigns, however, it is one of the medical 
findings that may be employed in that determination, and it is 
highly probative, as it relates directly to the Veteran's level 
of impairment of social and industrial adaptability.  VAOPGCPREC 
10-95; See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Paraphrasing from the DSM-IV, GAF score of 61 to 70 indicates the 
examinee has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 
(1994).

A GAF score from 51 to 60 represents moderate symptoms, or 
moderate difficulty in social or occupational functioning.

A GAF score ranging from 41 to 50 is indicative of serious 
symptoms (e.g., suicidal ideation, severe ritual obsessions, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job).

A GAF score ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood, (e.g., depressed man avoids friends, neglects 
family, and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).

The Board finds that from August 30, 2000, the Veteran met the 
criteria a 100 percent rating for his service-connected 
psychiatric disability.  VA medical records dated in August 30 
and August 31, 2000, reveal that the Veteran was hospitalized for 
threatening behavior.  He voiced paranoid and delusional thoughts 
and he was assigned a GAF of 40.  A GAF of 40 is indicative of 
severe disability.  VA records also reveal VA inpatient 
psychiatric treatment in September 2000.  The Board notes that 
numerous VA outpatient records dated from August 2001 to 
September 2004 note that the Veteran had persistent psychotic 
symptoms.  An April 2002 VA examination notes that the Veteran 
had significant difficulty with immediate memory and 
concentration.  Consequently, the Board finds that the symptoms 
shown since August 30, 2000, more nearly met the criteria for a 
100 percent rating for schizophrenia.  The Board recognizes that 
the medical evidence during this period includes records showing 
less severe symptoms of schizophrenia.  Considering, however, 
that severe symptoms were shown on occasion, and considering all 
doubt in favor of the Veteran, the Board finds that the Veteran 
met the criteria for a 100 percent rating from August 30, 2000.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A review of the evidence dated from May 22, 2000, (the date of 
the final rating decision assigning the Veteran a 30 percent 
rating for schizophrenia), until August 30, 2000, reveals no 
medical evidence showing the Veteran to meet the criteria for a 
rating in excess of 30 percent for schizophrenia.  The Board 
notes a May 19, 2000, VA record states the Veteran's GAF to be 
55, which reflects only moderate symptoms.  Accordingly, it 
cannot be factually ascertained that the Veteran met the criteria 
for a rating in excess of 30 percent between May 22, 2000, and 
August 30, 2000.  Consequently, the Veteran is not entitled to a 
rating in excess of 30 percent prior to August 30, 2000.  38 
C.F.R. § 4.130, Diagnostic Code 9203.

Accordingly the Board finds that the medical evidence reveals 
that the Veteran has met the criteria for an increased rating of 
100 percent for schizophrenia from August 30, 2000, but not 
before that date.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).



III.  TDIU

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disability provided that if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more such disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).  It is the 
established policy of the VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally disabled.  
38 C.F.R. § 4.16(b).

The Veteran's claim for TDIU was received on April 4, 2001.  He 
is potentially entitled to an award of TDIU up to one year prior 
to that date if it is factually ascertainable that an increase in 
disability first occurred in the year prior to April 4, 2001.  
See 38 C.F.R. § 3.400(o)(2).  Based on the evidence of record, 
the Board finds that entitlement to TDIU is not warranted from 
April 4, 2000, to August 30, 2000.  During this time period the 
Veteran only had one service-connected disability, schizophrenia, 
which was rated at 30 percent disabling.  Accordingly, the 
Veteran did not meet the schedular criteria for the award of 
TDIU.  38 C.F.R. § 4.16(a).  Additionally, when considered in 
light of his education and occupational experience, the Veteran's 
schizophrenia did not render him incapable of obtaining or 
retaining substantially gainful employment prior to August 30, 
2000.  38 C.F.R. § 4.16(b).  This is reflected by the GAF of 55 
noted on a May 2000 VA outpatient record which indicates only 
moderate disability.  Consequently, referral to the Under 
Secretary for Benefits or to the Director of Compensation and 
Pension Service for consideration of a TDIU on an extra-schedular 
basis prior to August 30, 2000, is not indicated.  Accordingly, 
the Board, finds the preponderance of the evidence is against a 
finding that the Veteran was unemployable due to his service-
connected disabilities prior to August 30, 2000.  Accordingly, a 
grant of TDIU for this period is not warranted.

With respect to the claim for TDIU since August 30, 2000, the 
Board observes that a total disability rating based upon 
individual unemployability contemplates a schedular rating less 
than total.  38 C.F.R. § 4.16(a).  Since the Veteran is entitled 
to a 100 percent rating for his schizophrenia on a schedular 
basis from August 30, 2000, the claim for a TDIU from that date 
is rendered moot.  Green v. West, 11 Vet. App. 472, 476 (1998).


ORDER

Entitlement to a 100 percent rating for schizophrenia is granted 
from August 30, 2000, subject to the law and regulations 
regarding the award of monetary benefits.

Entitlement to TDIU prior to August 30, 2000, is denied.

Entitlement to TDIU since August 30, 2000, is dismissed.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


